— Appeal by the defendant from a judgment of the County Court, Suffolk County (Vaughn, J.), rendered June 8, 1983, convicting him of conspiracy in the second degree and attempted murder in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The imposed concurrent sentences of 8V3 to 25 years’ imprisonment for conspiracy and attempted murder did not constitute an abuse of discretion, and the facts of this case do not warrant substituting our discretion for that of the sentencing Judge (see, People v Suitte, 90 AD2d 80). In addition, the *805defendant’s claim that he was denied effective assistance of counsel is without merit since the record reflects that defense counsel was competent and provided meaningful representation to the defendant (see, People v Baldi, 54 NY2d 137, 146-147; People v Satterfield, 66 NY2d 796; People v Morris, 100 AD2d 630, affd 64 NY2d 803; People v Rodriguez, 116 AD2d 675).
Finally, the defendant’s challenge to the trial court’s charge concerning the burden of proof on the issue of entrapment has not been preserved for appellate review since no objection was registered to that portion of the charge. In any event, the trial court’s instructions on this point, taken as a whole, adequately conveyed the proper law to the jury. Mollen, P. J., Lazer, Kunzeman and Hooper, JJ., concur.